               Case 5:20-po-00108-JLT Document 6 Filed 11/20/20 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 PHILIP N. TANKOVICH
   Special Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for Plaintiff

 6

 7                                        UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                          Case No. 5:20-po-00108-JLT
11                           Plaintiff,
                                                        MOTION AND [PROPOSED] ORDER FOR
12   v.                                                 DISMISSAL WITHOUT PREJUDICE
                                                        (Doc. 5)
13   JABARI R. WHITAKER,
14                           Defendant.
15

16

17          The United States of America, by and through McGregor W. Scott, United States Attorney, and

18 Philip N. Tankovich, Special Assistant United States Attorney, pursuant to Rule 48(a) of the Federal

19 Rules of Criminal Procedure, moves to dismiss this case in the interest of justice without prejudice and

20 vacate the trial date of December 4, 2020.

21
     DATED: November 19, 2020                             Respectfully submitted,
22
                                                          McGREGOR W. SCOTT
23                                                        United States Attorney

24                                                By:     /s/ Philip N. Tankovich__
                                                          PHILIP N. TANKOVICH
25                                                        Special Assistant U.S. Attorney

26

27

28
                                                         1
                                                                                           U.S. v. Whitaker
                                                                               Case No. 5:20-po-00108-JLT
                 Case 5:20-po-00108-JLT Document 6 Filed 11/20/20 Page 2 of 2



 1
                                                 ORDER
 2

 3         IT IS HEREBY ORDERED that this case is dismissed in the interest of justice without prejudice,
 4 and the December 4, 2020 trial date is vacated.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     November 19, 2020                      /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
                                                                                       U.S. v. Whitaker
                                                                           Case No. 5:20-po-00108-JLT
